                                                   1   Amy F. Sorenson, Esq.
                                                       Nevada Bar No. 12495
                                                   2   Blakeley E. Griffith, Esq.
                                                       Nevada Bar No. 12386
                                                   3   SNELL & WILMER L.L.P.
                                                       3883 Howard Hughes Parkway, Suite 1100
                                                   4   Las Vegas, NV 89169
                                                       Telephone: (702) 784-5200
                                                   5   Facsimile: (702) 784-5252
                                                       Email: asorenson@swlaw.com
                                                   6           bgriffith@swlaw.com
                                                       Attorneys for HSBC Bank USA, N.A., as Trustee for
                                                   7   Wells Fargo Home Equity Asset-Backed Certificates,
                                                       Series 2006-3, by its Attorney-in-fact Wells Fargo
                                                   8   Bank, N.A., Wells Fargo Bank, N.A., and Wells
                                                       Fargo Asset Securities Corporation
                                                   9

                                                  10                                 UNITED STATES DISTRICT COURT
                                                                                             DISTRICT OF NEVADA
                                                  11
                                                       EDYTA GRYGLAK, formerly known as                  Case No. 2:17-cv-01514-JCM-NJK
                                                  12   EDYTA A. FROMKIN,
                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer




                                                                               Plaintiff,                   STIPULATION AND ORDER TO
                  Reno, Nevada 8950 1




                                                  14                                                     EXTEND DEADLINE FOR DEFENDANTS
                     LAW OFFICES




                                                       vs.
                      775.785 .5440




                                                                                                            TO RESPOND TO PLAINTIFF’S
                           L.L.P.




                                                  15   HSBC BANK USA, N.A., as trustee for                   MOTION FOR PRELIMINARY
                                                       WELLS FARGO HOME EQUITY                                     INJUNCTION
                                                  16   ASSET-BACKED CERTIFICATES, Series
                                                       2006-3, by its Attorney-in-fact WELLS                          (FIRST REQUEST)
                                                  17   FARGO BANK, N.A.; WELLS FARGO
                                                       BANK, N.A.; and WELLS FARGO
                                                  18   ASSET SECURITIES CORPORATION,
                                                  19                           Defendants.
                                                  20

                                                  21             Defendants HSBC BANK USA, N.A., as trustee for WELLS FARGO HOME EQUITY

                                                  22   ASSET-BACKED CERTIFICATES, Series 2006-3, by its Attorney-in-fact WELLS FARGO

                                                  23   BANK, N.A.; WELLS FARGO BANK, N.A.; AND WELLS FARGO ASSET SECURITIES

                                                  24   CORPORATION (“Defendants”) and Plaintiff Edyta Gryglak (“Plaintiff” and together with

                                                  25   Defendants, the “Parties”) hereby stipulate to extend the deadline for Defendants to file a

                                                  26   response to Plaintiff’s Motion for Preliminary Injunction from April 5, 2019 to April 11, 2019.

                                                  27             WHEREAS, the deadline for Defendants to file their Response to Plaintiff’s Motion for

                                                  28   Preliminary Injunction is April 5, 2019;

                                                                                                      -1-
                                                       4834-1119-0162
                                                   1             WHEREAS, the Parties now stipulate and agree to extend the time for Defendants to file

                                                   2   their Response to Plaintiff’s Motion for Preliminary Injunction from April 5, 2019 to April 11,

                                                   3   2019.

                                                   4             WHEREAS, this is the first request for an extension of time for Defendants to file their

                                                   5   Response to Plaintiff’s Motion for Preliminary Injunction and is not intended to cause any delay

                                                   6   or prejudice to any party. The reason for the extension is the workload of Defendants’ counsel,

                                                   7   which has caused her to need more time to respond to Plaintiff’s Motion for Preliminary

                                                   8   Injunction.

                                                   9             THE PARTIES HEREBY STIPULATE:

                                                  10             1.     The deadline for Defendants to file a Response to Plaintiff’s Motion for

                                                  11   Preliminary Injunction is extended from April 5, 2019 to April 11, 2019.

                                                  12   Dated: April 3, 2019.                                  Dated: April 3, 2019.

                                                  13   SNELL & WILMER L.L.P.                                  VEGAS WEST ATTORNEYS
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14
                     LAW OFFICES

                      775.785 .5440




                                                       By:      /s/Blakeley E. Griffith                       By:    /s/Boris Avramski           ___
                           L.L.P.




                                                             Amy F. Sorenson (NV Bar No. 12495)                   Boris Avramski (NV Bar No. 11350)
                                                  15         Blakeley E. Griffith (NV Bar No. 12386)              5594 South Fort Apache Rd., Ste. 120
                                                             3883 Howard Hughes Parkway, Suite 1100               Las Vegas, NV 89148
                                                  16         Las Vegas, NV 89169                                  Telephone: (702) 629-7553
                                                  17                                                              Facsimile: (702) 629-7553
                                                       Attorneys for HSBC Bank USA, N.A., as Trustee             Attorney for Plaintiff
                                                  18   for Wells Fargo Home Equity Asset-Backed
                                                       Certificates, Series 2006-3, by its Attorney-in-fact
                                                  19   Wells Fargo Bank, N.A., Wells Fargo Bank, N.A.,
                                                       and Wells Fargo Asset Securities Corporation
                                                  20

                                                  21

                                                  22

                                                  23

                                                  24                                                 ORDER
                                                  25             IT IS HEREBY ORDERED that the deadline for Defendants HSBC BANK USA, N.A.,
                                                  26   as trustee for WELLS FARGO HOME EQUITY ASSET-BACKED CERTIFICATES, Series
                                                  27   2006-3, by its Attorney-in-fact WELLS FARGO BANK, N.A.; WELLS FARGO BANK, N.A.;
                                                  28

                                                                                                        -2-
                                                       4834-1119-0162
                                                   1   AND WELLS FARGO ASSET SECURITIES CORPORATION to Respond to Plaintiff’s Motion

                                                   2   for Preliminary Injunction is extended from April 5, 2019 to April 11, 2019.

                                                   3             IT IS SO ORDERED.

                                                   4
                                                       DATED this ____
                                                                   4th day of _______________,
                                                                                  April        2019.
                                                   5

                                                   6                                                                U.S. DISTRICT COURT JUDGE
                                                   7

                                                   8

                                                   9

                                                  10

                                                  11

                                                  12

                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14
                     LAW OFFICES

                      775.785 .5440
                           L.L.P.




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                     -3-
                                                       4834-1119-0162
                                                   1                                     CERTIFICATE OF SERVICE

                                                   2             I hereby certify that on April 4, 2019, I electronically filed the foregoing STIPULATION

                                                   3   AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO RESPOND TO

                                                   4   PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION (FIRST REQUEST) with

                                                   5   the Clerk of Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF

                                                   6   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF

                                                   7   system.

                                                   8             DATED this 4th day of April 2019.

                                                   9
                                                                                                          /s/ Gaylene Kim
                                                  10                                                 An Employee of Snell & Wilmer L.L.P.

                                                  11

                                                  12

                                                  13
             50 West Liberty Stree t, Suite 510
Snell & Wilmer
                  Reno, Nevada 8950 1




                                                  14
                     LAW OFFICES

                      775.785 .5440
                           L.L.P.




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                       -4-
                                                       4834-1119-0162
